Citation Nr: 0920402	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  03-01 450	)	DATE
	)
	)
On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in
Houston, Texas


THE ISSUES


1.  Entitlement to service connection for fatigue and memory 
loss as due to an undiagnosed illness.

2.  Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness.

3.  Whether new and material evidence has been received to 
reopen a claim of service connection for muscle twitching as 
due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1987 to August 1991, including service in Southwest 
Asia during the Persian Gulf War.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a May 
2002 rating decision by the Houston RO.  The case was 
previously before the Board in December 2003, when it was 
remanded to afford the Veteran the opportunity for a 
videoconference hearing before a Veterans Law Judge.  Such 
hearing was held before the undersigned in June 2004 and a 
transcript of this hearing is associated with the claims 
files.  In October 2004 the case was remanded for additional 
development and notice.  In April 2007, the Board reopened 
the claim of service connection for fatigue and memory loss 
as due to undiagnosed illness, and remanded the case for 
additional development and notice.  The issue pertaining to 
muscle twitching is characterized to reflect that there was a 
prior final decision in this matter in September 1997.  

The matters of entitlement to service connection for a skin 
disability and whether new and material evidence has been 
received to reopen a claim of service connection for muscle 
twitching as due to undiagnosed illness are being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C.  VA will notify the Veteran if action on his part is 
required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The Veteran does not have a medical diagnosis of chronic 
fatigue syndrome; his complaints of fatigue have been 
attributed to nonservice-connected insomnia and depression, 
and are not shown to be related to disease, injury or event 
in service.

3.  The Veteran is not shown to have a chronic disability 
manifested by memory loss, or chronic symptoms of memory 
loss.


CONCLUSION OF LAW

Service connection for fatigue and memory loss as due to an 
undiagnosed illness is not warranted.  38 U.S.C.A. §§ 1110, 
1117, 1118, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.303, 3.304, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), the U.S. Court of Appeals for Veterans Claims (Court) 
held that the notice requirements of the VCAA applied to all 
5 elements of a service connection claim (i.e., to include 
the rating assigned and the effective date of award).  

An undated letter that confirmed information provided during 
a March 2001 telephone conversation, and August 2001 and 
January 2002 letters (prior to the RO's initial adjudication 
of the claims) informed the Veteran of the evidence VA was 
responsible for providing, and the evidence he was 
responsible for providing.  November 2004, April 2007, and 
August 2008 letters informed him of evidence and information 
necessary to substantiate his claim for service connection 
and provided notice mandated by Dingess.  While complete 
notice was not provided prior to the initial adjudication of 
the claims, resulting in a notice timing defect, the matters 
were readjudicated by a February 2009 supplemental statement 
of the case (SSOC), which cured the defect.  See 38 U.S.C.A. 
§ 7105; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 
(2006).  The Veteran is not prejudiced by this process, nor 
is it otherwise alleged. 

The Veteran's service treatment records (STRs) are associated 
with his claims files.  The RO has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record in this matter (VA records) 
has been secured.  The RO arranged for the Veteran to be 
examined, including in January and February 2008.  VA's duty 
to assist is met.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004). 

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that it was incurred in service.   38 C.F.R. 
§ 3.303(d)

To prevail on a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War.  Compensation may be 
paid to any Persian Gulf War veteran "suffering from a 
chronic disability resulting from an undiagnosed illness (or 
combination of undiagnosed illnesses)."  38 U.S.C.A. § 1117.  
These may include, but are not limited to, muscle pain, joint 
pain, neurologic signs or symptoms, and symptoms involving 
the respiratory system.  See 38 C.F.R. § 3.317(b).  The 
chronic disability must have manifested either during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2011, and must 
not be attributed to any known clinical diagnosis by history, 
physical examination, or laboratory tests.  Objective 
indications of a chronic disability include both "signs," in 
the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic 
fatigue syndrome; (2) fibromyalgia; (3) irritable bowel 
syndrome (IBS); or (4) any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or (C) any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service-connection.  38 
C.F.R. § 3.317(a)(2)(i).  To date, VA has identified only 
three illnesses as medically unexplained chronic multi- 
symptom illnesses; therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and IBS as currently meeting this 
definition.

Accordingly, under these regulations service connection may 
be granted on a presumptive basis if there is evidence (1) 
that the claimant is a Persian Gulf veteran; (2) who exhibits 
objective indications of chronic disability resulting from an 
undiagnosed illness, a medically unexplained chronic multi- 
symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, or IBS) that is defined by a cluster of signs 
or symptoms, or resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
those listed in paragraph (b) of 38 C.F.R. § 3.317; (3) which 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011; and (4) that such 
symptomatology by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. §§ 1117, 1118; 38 C.F.R. § 3.317.

III. Factual Background and Analysis

The Veteran's DD Form 214 show he served in Southwest Asia 
from October 1990 to April 1991.  Except for a February 1990 
treatment record that notes multiple complaints including 
malaise (with an assessment of mild viral syndrome), his STRs 
are silent for complaints, findings, or diagnosis pertaining 
to fatigue or memory loss.  In July 1991, he requested a 
waiver of medical examination for separation from service; 
the request was granted after his medical records were 
reviewed.

On September 1994 psychiatric examination, the Veteran 
complained of insomnia, mood swings, flashbacks, and 
occasional depression and nightmares.  He indicated that his 
mother believed he had memory problems, and gave several 
examples of forgetfulness.  Objective findings on testing 
showed some short-term memory impairment.  The diagnoses were 
depressive disorder, not otherwise specified (NOS); insomnia; 
and rule out organic mental disorder NOS.
A November 1994 treatment record notes the Veteran reported 
having memory loss since 1991.  A January 1995 psychologist's 
report  notes he had completed less than one year of 
education in a four year program.  He reported difficulty 
with memory although; on questioning he reported it did not 
present learning problems in school.  A February 1995 
psychological assessment reflects that the Veteran cited 
memory loss as the reason for not taking medication.

On February 1995 VA examination, the Veteran reported he had 
difficulty sleeping when he was in the Persian Gulf, and that 
this had improved over time.  After his separation from 
service he again began to have sleep difficulties and would 
feel tired in the mornings.  He reported he was exposed to 
smoke for one day while stationed in Iraq and that he was 
also exposed to diesel engine fumes.  He was told he had also 
been exposed to chemical agents in Iraq, but this was not 
verified.  His complaints included insomnia; he reported 
sleeping only 4 to 5 hours a night with intermittent 
wakefulness.  The diagnoses included history of insomnia, 
still present.  

In January 1996, the Veteran underwent testing as part of a 
comprehensive evaluation of Veterans who served in the 
Persian Gulf.  Testing showed there was no obvious impairment 
of attention and concentration, cognitive ability, or memory.  
His ability to retain information over a thirty minute delay 
was intact.  He acknowledged sleep disturbance.  

A February 2001 letter from the Special Assistant to the 
Secretary of Defense for Gulf War Illnesses indicates that if 
the Veteran was with his unit from March 10-13, 1991, he may 
have been exposed to a very low level of chemical agent 
resulting from the demolition of munitions.

A September 2001 VA treatment note shows the Veteran 
complained of continuing memory loss and gave examples of his 
forgetfulness.  In April 2002, he continued to complain of 
memory loss; the assessment was memory loss, undiagnosed 
illness.  
At the June 2004 videoconference hearing, the Veteran stated 
that physicians believed his memory loss and fatigue were 
related to his medication.  Even though he stopped taking the 
medication, there was no change.  

An August 2005 VA treatment note indicates the Veteran 
reported occasional forgetfulness, and poor sleep due to 
paranoid feelings about people being in his house.  The 
diagnoses were depression NOS and panic disorder by history.  

A June 2007 statement from the Veteran's wife indicates he 
suffered from short term memory loss that occurred at any 
given time and lasted for any length of time.  She gave 
several examples of the types of things he has forgotten and 
she stated that it has progressively worsened over the 10 
years they have been married. 

On January 2008 VA examination, the examiner reviewed the 
claims files and noted the Veteran was in Saudi Arabia and 
Iraq from December 1990 to April 1991, and presented a letter 
that had informed him he was exposed to sarin nerve gas.  He 
reported he was also exposed to diesel fuel in service (it 
was poured on the ground to keep dust down0.  He currently 
worked part-time at a mortuary delivering flowers to grave 
sites.  He reported that he tired easily and only worked 
approximately 2 hours a week.  He indicated he had a gradual 
onset of fatigue that began in 1991.  He had both good and 
bad days, but never went back to what he considered was his 
normal status before 1991.  The Veteran denied having fevers, 
but he indicated he had pharyngitis and GERD; he was on 
antibiotics one month earlier.  There were no palpable or 
tender cervical or axillary lymph nodes except when he had 
those infections that were treated with antibiotics.  He did 
not have fatigue that lasted 24 hours or longer after 
exercise, but he did have generalized muscle aches or 
weakness.  He had headaches and insomnia.  Even though he was 
on medication, he still woke up 3 to 4 times a night.  The 
examiner noted that a diagnosis was established 4 to 5 years 
earlier by a physician at a VA clinic.  Based on the 
Veteran's responses to questions during the evaluation, he 
did not meet the criteria for chronic fatigue syndrome.  The 
Veteran reported he could do only to 5 to 20 percent of an 
active work day as opposed to the 100 percent he used to be 
able to do.  He also indicated he had a couple of 
incapacitating episodes.  Although the Veteran reported he 
had constant cognitive impairment, he responded accurately 
and without prompting or hesitation when quizzed on general 
information.  The diagnosis was that he did not have chronic 
fatigue syndrome.

On January 2008 VA examination it was noted that the 
Veteran's claims files were reviewed.  He complained of 
forgetting names of people he has known for years, the proper 
names of equipment, and names of everyday objects.  The 
diagnosis was memory loss, per patient history.  The examiner 
noted that memory loss was not observed during the 
examination, and that it was only present by the Veteran's 
report.  At the level the Veteran claimed, the examiner did 
not think the memory loss was debilitating and he believed a 
psychiatric practitioner could better comment and test for 
the condition.  

On February 2008 mental disorder VA examination, the 
Veteran's claims files were reviewed by a psychiatrist.  The 
Veteran reported that two years prior he left his job of 5 
years to go back to school, and expected to graduate in 2008.  
His complaints of memory loss were unchanged; he reported 
that he started to notice the problem in 1994 around the time 
had left ear surgery for a cholesteatoma.  Since then he had 
intermittent problems remembering names of objects or people, 
and appointments; however, he was able to recall such things 
later.  The Veteran was a full-time student, and had no 
trouble with his studies including recalling or remembering 
information.  The psychiatrist noted the Veteran's short and 
long-term memory appeared intact.  During testing he recalled 
items on immediate and delayed recall, and was also able to 
complete other testing without difficulty.  The examiner 
stated that what the Veteran described was not so much a loss 
of memory or problem with memory as it was intermittent 
anomia for people's names and names of object.  Based on his 
evaluation of the Veteran, the problems with naming or anomia 
did not appear to be a consequence or due to an undiagnosed 
illness or otherwise related to service.  There was nothing 
in STRs that indicated this was a problem and there was 
nothing after that until approximately 1994.  It had not 
interfered with his occupation or school, and did not require 
medication.  

On August 2008 VA examination it was noted that the Veteran 
was working as a computer programmer.

Upon a thorough review of the record, the Board finds service 
connection is not warranted for fatigue and memory loss as 
due to an undiagnosed illness.  Initially, it is noteworthy 
that the evidence of record does not show that the Veteran 
has chronic fatigue syndrome.  Under 38 C.F.R. § 4.88a, for 
VA purposes the diagnosis of chronic fatigue syndrome 
requires:  (1) New onset of debilitating fatigue severe 
enough to reduce daily activity to less than 50 percent of 
the usual level for at least six months, and (2) the 
exclusion, by history, physical examination, and laboratory 
tests, of all other clinical conditions that may produce 
similar symptoms; and (3) at least six or more symptoms (from 
a list of 10 or more related symptoms).  Here, #(1) is not 
met as the Veteran has attendee school full time, and has 
worked, and #(2) is likewise not shown, as his fatigue has 
been attributed to other causes, including insomnia and 
depression.  As the requirements are in the conjunctive, and 
all must be satisfied to establish the diagnosis, it is not 
necessary to address whether the Veteran has six from the 
list of symptoms.  Notably, the January 2008 VA examiner 
specifically found the Veteran did not meet the criteria for 
a diagnosis of chronic fatigue syndrome.  

The evidence also does not show that the Veteran has fatigue 
as a separate disability entity.  When fatigue was noted in 
service, it was related to a viral syndrome.  (Notably, this 
was before the Veteran served in Southwest Asia.)  There are 
few postservice records that note the Veteran had a complaint 
of fatigue; when it was noted (e.g., on February 1995 VA 
examination), it was related to insomnia (which was also 
related to depression).  Consequently, the Veteran's 
complaints of fatigue fall outside the purview of the 
"undiagnosed illness" presumptive provisions, and 38 U.S.C.A. 
§  1117 does not apply.  As the Veteran's fatigue has been 
attributed by his care-providers to nonservice connected 
disabilities (insomnia and depression), and because there is 
no competent evidence suggests it may somehow be 
etiologically related to his service, there is no basis in 
the evidence for concluding that the fatigue is due to 
disability that was incurred or aggravated in service.  

As for the Veteran's complaints of memory loss, the only 
objective findings of such were noted in September 1994 (see 
VA Persian Gulf psychiatric examination), when he was found 
to have some impairment in short-term memory; all subsequent 
evaluations and testing have found no objective evidence of 
short or long-term memory impairment.  An April 2002 
treatment record notes the Veteran's complaint of memory 
loss, and noted undiagnosed illness (suggesting such as the 
etiology for the complaint).  However, the notation was made 
as medical history; there was no testing of memory reported, 
and no explanation of rationale for why any memory loss would 
be due to undiagnosed illness.  In contrast, a February 2008 
VA examiner found the Veteran's short and long-term memory 
intact, and indicated his alleged memory problems were not 
true memory loss, but represented anomia.  He opined that the 
anomia was unrelated to an undiagnosed illness or the 
Veteran's service and explained the rationale (that it was 
late-appearing, and non-disabling).  

The Board finds the February 2008 VA examiner's opinion the 
most persuasive evidence as to whether the Veteran has memory 
loss.  It is based on review of the record, and testing of 
the Veteran.  The VA examiner pointed out the Veteran 
reported only intermittent problems with memory and that it 
had not interfered with employment (An August 2008 record 
also notes the Veteran was working as a computer programmer) 
or his pursuit of a higher education.  

While the Veteran may be capable of reporting symptoms he has 
observed such as intermittent anomia and fatigue, and his 
wife is capable of reporting that she observed he forgets 
certain things, whether such symptoms represent chronic 
disability, or are due to undiagnosed illness are medical 
questions.  It is neither shown in the record, nor alleged by 
the Veteran, that he had the training or the expertise to 
address this question, and he had not cited to any texts or 
treatises in the matter.  See Buchanan v. Nicholson, 451 F. 
3d 1331 (Fed. Cir 2006); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).  The Board has carefully considered the 
competent (medical) evidence in favor of and against the 
claim; as the evidence against a finding that he has memory 
loss, or that any fatigue is due to undiagnosed illness is 
more persuasive, the preponderance of the evidence is against 
these claims, and they must be denied.


ORDER

Service connection for fatigue and memory loss as due to 
undiagnosed illness is denied.

REMAND

In the Board's April 2007 remand it was noted that the notice 
provided with respect to the Veteran's claim to reopen a 
claim of service connection for muscle twitching as due to 
undiagnosed illness was, in part, incorrect.  A new 
definition of "new and material" evidence effective August 
29, 2001, 38 C.F.R. § 3.156(a) is applicable only to claims 
filed on or after that date.  The Veteran of the revised 
definition even though his claim was filed prior to that date 
(in March 2001).  Although the Board's remand instructed the 
RO to provide notice of the prior definition, as such was the 
version applicable to his claim, the April 2007 and August 
2008 letters continued to state the new definition (which is 
less liberal).  Under Stegall v. West, 11 Vet. App. 268 
(1998), a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Consequently, the case must be returned to the RO 
for proper notice.  

Furthermore, the opinion offered by the examiner on August 
2008 VA skin examination requires clarification.  The 
examiner in essence expressed an opinion that relates the 
Veteran's eczema to his Persian Gulf service ("just as 
likely as not unrelated" means the evidence is in equipoise, 
and therefore supports the Veteran's claim).  However, the 
examiner noted in the rationale for the opinion that the 
eczema was first noted 9 years the Veteran's separation from 
service.  Generally, a lengthy time interval between service 
and the first notation of complaints or findings of a 
disability for which service connection is sought is 
considered a factor weighing against a claim of service 
connection.  

Accordingly, the case is REMANDED for the following action:

1.  Wit respect to his claim to reopen a 
claim of service connection for muscle 
twitching as due to undiagnosed illness, 
the RO should provide the Veteran notice 
required in claims to reopen that is 
compliant with Kent v. Nicholson, 20 Vet. 
App. 1 (2006) (see April 2007 Remand) 
that includes the prior (i.e., pre-August 
29, 2001) definition of new and material 
evidence.  Specifically, he should be 
informed that "New and material evidence" 
means evidence not previously submitted 
to agency decision-makers which bears 
"directly and substantially" upon the 
specific matter under consideration.  
Such evidence must be neither cumulative 
nor redundant, and, by itself or in 
connection with evidence previously 
assembled, such evidence must be "so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim."  The Veteran should have ample 
opportunity to respond.  The RO should 
arrange for any development suggested by 
his response.

2.  The claims files (with this remand) 
should be returned to the physician who 
conducted the August 2008 examination for 
clarification of the medical opinion and 
rationale provided in the report of that 
examination.  The examiner should note 
the discussion above, provide an opinion 
stating whether it is at least as likely 
as not (i.e., a 50 percent or better 
probability) that the Veteran's eczema 
(rash) is related to his service.  The 
rationale for the opinion should be 
explained in detail.   .

3.  The RO should ensure the development 
sought above is completed, then 
readjudicate these claims. If either 
remains denied, the RO should issue an 
appropriate SSOC and afford Veteran and 
his representative the opportunity to 
respond.  The case should then be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


